
	

115 S662 IS: National Opposition to Hate, Assault, and Threats to Equality Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 662
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mr. Blumenthal (for himself, Mr. Sanders, Mr. Markey, Mr. Durbin, Mr. Merkley, Mr. Kaine, Ms. Baldwin, Mr. Wyden, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide incentives for hate crime reporting, grants for State-run hate crime hotlines, a Federal
			 private right of action for victims of hate crimes, and additional
			 penalties for individuals convicted under the Matthew Shephard and James
			 Byrd, Jr. Hate Crimes Prevention Act.
	
	
		1.Short title
 This Act may be cited as the National Opposition to Hate, Assault, and Threats to Equality Act of 2017 or NO HATE Act.
 2.FindingsCongress finds the following: (1)The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, known as hate crimes or crimes motivated by bias, poses a serious national problem.
 (2)Such violence disrupts the tranquility and safety of communities and is deeply divisive. (3)A prominent characteristic of a violent crime motivated by bias is that it not only devastates the actual victim and the family and friends of the victim, but also frequently ravages the community sharing the traits that caused the victim to be selected.
 (4)According to data obtained by the Federal Bureau of Investigation, the incidence of such violence increased in 2015, the most recent year for which data is available, in comparison to prior years.
 (5)The Hate Crimes Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) and the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) have enabled Federal authorities to understand and, where appropriate, investigate and prosecute hate crimes.
 (6)However, a complete understanding of the national problem posed by hate crimes is hindered by incomplete data from Federal, State, and local jurisdictions obtained through the Uniform Crime Reports program authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation.
 (7)Increased implementation of the National Incident-Based Reporting System will enable the Federal Bureau of Investigation to obtain more detailed and accurate information on many crimes, including violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim.
 (8)State-run hotlines that direct victims or witnesses of hate crimes to law enforcement or local support services will allow State and local law enforcement agencies, as well as local community-based service providers, to understand hate crimes more fully and to act accordingly.
 (9)A Federal private right of action provides an additional option of recourse for individuals who are targeted for violence based on actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability.
 (10)Many perpetrators of crimes motivated by bias may benefit from educational programming or volunteer service conducted in conjunction with, under the guidance of, or with the input of the community targeted by the hate crime.
 (11)Federal financial assistance with regard to certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes.
 (12)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions.
			3.Reporting of hate crimes
 (a)DefinitionsIn this section— (1)the term hate crime means a criminal offense against a person or property motivated in whole or in part by an offender’s bias against a race, color, religion, national origin, gender, sexual orientation, gender identity, or disability; and
 (2)the term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation that compile nationwide criminal statistics for use—
 (A)in law enforcement administration, operation, and management; and
 (B)to assess the nature and type of crime in the United States.
					(b)Implementation grants
 (1)In generalThe Attorney General may make grants to States and units of local government to assist the State or unit of local government in implementing the National Incident-Based Reporting System, including to train employees in identifying and classifying hate crimes in the National Incident-Based Reporting System.
 (2)PriorityIn making grants under paragraph (1), the Attorney General shall give priority to States and units of local government with larger populations.
				(c)Reporting
				(1)Compliance
 (A)In generalExcept as provided in subparagraph (B), in each fiscal year beginning after the date that is 3 years after the date on which a State or unit of local government first receives a grant under subsection (b), the State or unit of local government shall provide to the Attorney General, through the Uniform Crime Reporting system, information pertaining to hate crimes committed in that jurisdiction during the preceding fiscal year.
 (B)Extensions; waiverThe Attorney General— (i)may provide a 120-day extension to a State or unit of local government that is making good faith efforts to comply with subparagraph (A); and
 (ii)shall waive the requirements of subparagraph (A) if compliance with that subparagraph by a State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively.
 (2)Failure to complyIf a State or unit of local government that receives a grant under subsection (b) fails to substantially comply with paragraph (1) of this subsection, the State or unit of local government shall repay the grant in full, plus reasonable interest and penalty charges allowable by law or established by the Attorney General.
				4.Grants for State-run hate crime hotlines
 (a)DefinitionIn this section, the term hate crime means a criminal offense against a person or property motivated in whole or in part by an offender’s bias against a race, color, religion, national origin, gender, sexual orientation, gender identity, or disability.
			(b)Grants authorized
 (1)In generalThe Attorney General shall make grants to States to create State-run hate crime reporting hotlines.
 (2)Grant periodA grant made under paragraph (1) shall be for a period of not more than 5 years. (c)Hotline requirementsA State shall ensure, with respect to a hotline funded by a grant under subsection (b), that—
 (1)the hotline directs individuals to— (A)law enforcement if appropriate; and
 (B)local support services; (2)any personally identifiable information that an individual provides to an agency of the State through the hotline is not directly or indirectly disclosed, without the consent of the individual, to—
 (A)any other agency of that State; (B)any other State;
 (C)the Federal Government; or (D)any other person or entity;
 (3)the staff members who operate the hotline are trained to be knowledgeable about— (A)applicable Federal, State, and local hate crime laws; and
 (B)local law enforcement resources and applicable local support services; and (4)the hotline is accessible to—
 (A)individuals with limited English proficiency, where appropriate; and (B)individuals with disabilities.
 (d)Best practicesThe Attorney General shall issue guidance to States on best practices for implementing the requirements of subsection (c).
			5.Private right of action for crimes motivated by actual or perceived race, color, religion, or
			 national origin
 (a)DefinitionsIn this section— (1)the term crime means an act or series of acts that would constitute a criminal offense under Federal or State law, whether or not the act or acts—
 (A)have actually resulted in criminal charges, prosecution, or conviction; or
 (B)were committed in the special maritime and territorial jurisdiction of the United States or in a Federal prison; and
 (2)the term crime motivated by actual or perceived race, color, religion, or national origin means a crime committed because of actual or perceived race, color, religion, or national origin. (b)PurposePursuant to the affirmative power of Congress to enact this section under section 2 of the Thirteenth Amendment to the Constitution of the United States, as well as under section 8 of Article I of the Constitution, the purpose of this section is to protect the civil rights of victims of crimes motivated by actual or perceived race, color, religion, or national origin and to promote public safety, health, and activities affecting interstate commerce by establishing a Federal civil rights cause of action for victims of crime motivated by actual or perceived race, color, religion, or national origin.
 (c)Right To be free from certain crimesAll persons within the United States shall have the right to be free from crimes motivated by actual or perceived race, color, religion, or national origin.
 (d)Cause of actionA person (including a person who acts under color of any statute, ordinance, regulation, custom, or usage of any State) who commits a crime motivated by actual or perceived race, color, religion, or national origin, and thus deprives another of the right declared in subsection (c), shall be liable to the party injured, in an action for the recovery of compensatory and punitive damages, injunctive and declaratory relief, and such other relief as a court may deem appropriate.
 (e)DamagesIn any civil action brought under this section in which the plaintiff prevails, the court— (1)shall award treble compensatory damages and a reasonable attorney's fee; and
 (2)may, in its discretion, award equitable relief. (f)Limitations (1)Period of limitationsAn action under this section may not be commenced later than 3 years after the date of the act complained of.
 (2)Rule of constructionNothing in this section shall be construed to authorize a cause of action under subsection (d) for— (A)a random act unrelated to actual or perceived race, color, religion, or national origin; or
 (B)an act that cannot be demonstrated, by a preponderance of the evidence, to be a crime motivated by actual or perceived race, color, religion, or national origin.
 (g)Concurrent jurisdictionThe district courts of the United States shall have original jurisdiction, concurrent with State courts, of an action under this section.
 (h)No prior criminal actionNothing in this section shall be construed to require a prior criminal complaint, prosecution, or conviction to establish the elements of a cause of action under subsection (d).
			6.Private right of action for crimes motivated by actual or perceived religion, national origin,
			 gender, sexual orientation, gender identity, or disability
 (a)DefinitionsIn this section— (1)the term crime means an act or series of acts that would constitute a criminal offense under Federal or State law, whether or not the act or acts have actually resulted in criminal charges, prosecution, or conviction; and
 (2)the term crime motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability means a crime committed because of actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability.
 (b)PurposePursuant to the affirmative power of Congress to enact this section under clause 3 of section 8 of Article I of the Constitution of the United States (commonly known as the Commerce Clause), the purpose of this section is to protect the civil rights of victims of crimes motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability and to promote public safety, health, and activities affecting interstate commerce by establishing a Federal civil rights cause of action for victims of crime motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability.
 (c)Right To be free from certain crimesAll persons within the United States shall have the right to be free from crimes motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability.
			(d)Cause of action
 (1)In generalA person (including a person who acts under color of any statute, ordinance, regulation, custom, or usage of any State), in any circumstance described in paragraph (2) or within the special maritime and territorial jurisdiction of the United States or a Federal prison, who commits a crime motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability, and thus deprives another of the right declared in subsection (c), shall be liable to the party injured, in an action for the recovery of compensatory and punitive damages, injunctive and declaratory relief, and such other relief as a court may deem appropriate.
 (2)Circumstances describedFor purposes of paragraph (1), the circumstances described in this paragraph are that— (A)the conduct described in paragraph (1) occurs during the course of, or as the result of, the travel of the defendant or the victim—
 (i)across a State line or national border; or (ii)using a channel, facility, or instrumentality of interstate or foreign commerce;
 (B)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in paragraph (1);
 (C)in connection with the conduct described in paragraph (1), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce;
 (D)the conduct described in paragraph (1)— (i)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or
 (ii)otherwise affects interstate or foreign commerce. (e)DamagesIn any civil action brought under this section in which the plaintiff prevails, the court—
 (1)shall award treble compensatory damages and a reasonable attorney's fee; and
 (2)may, in its discretion, award equitable relief. (f)Limitations (1)Period of limitationAn action under this section may not be commenced later than 3 years after the date of the act complained of.
 (2)Rule of constructionNothing in this section shall be construed to authorize a cause of action under subsection (d) for— (A)a random act unrelated to actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability; or
 (B)an act that cannot be demonstrated, by a preponderance of the evidence, to be a crime motivated by actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability.
 (g)Concurrent jurisdictionThe district courts of the United States shall have original jurisdiction, concurrent with State courts, of an action under this section.
 (h)No prior criminal actionNothing in this section shall be construed to require a prior criminal complaint, prosecution, or conviction to establish the elements of a cause of action under subsection (d).
 7.Additional criminal penaltiesSection 249 of title 18, United States Code, is amended by adding at the end the following:  (e)Supervised releaseIf a court includes, as a part of a sentence of imprisonment imposed for a violation of subsection (a), a requirement that the defendant be placed on a term of supervised release after imprisonment under section 3583, the court may order, as an explicit condition of supervised release, that the defendant undertake educational classes or community service directly related to the community harmed by the defendant's offense.
				.
		
